Order unanimously affirmed with costs. Memorandum: County Court properly granted summary judgment to plaintiff on liability on her cause of action for breach of contract. Contrary to defendant’s contention, the breach of contract cause of action is not barred by the First Amendment of the US Constitution (see, Cohen v Cowles Media Co., 501 US 663, 669-670) or article I (§ 8) of the NY Constitution (see, Doe v American Broadcasting Cos., 152 AD2d 482, appeal dismissed 74 NY2d 945; Anderson v Strong Mem. Hosp., 151 Misc 2d 353). The court’s failure to rule explicitly on defendant’s motion or on plaintiff’s cross motion with respect to the other three causes of action is deemed a denial of those parts of the motion and cross motion (see, Brown v U.S. Vanadium Corp., 198 AD2d 863, 864). The issues defendant addresses for the first time in its reply brief are not properly before us (see, O’Sullivan v O’Sullivan, 206 AD2d 960, 961). (Appeal from Order of Jefferson County Court, Merrell, J.—Summary Judgment.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.